Citation Nr: 1140325	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left eye disorder, and if so, entitlement to service connection a left eye disorder.  


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  Because this opinion was inadequate, the Board requested another opinion.  In June 2011, an addendum opinion was obtained.  The claim is now ready for appellate review.


FINDINGS OF FACT

1.  Entitlement to service connection for a left eye disorder was denied by the RO in a January 1985 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's left eye disorder received since the January 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  With resolution of any doubt in the Veteran's favor, his left eye disorder is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision that denied entitlement to service connection for a left eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the January 1985 rating decision is new and material, and the Veteran's claim for service connection for a left eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Service connection for a left eye disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to a Left Eye Disorder

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for a left eye disorder was last denied in a rating decision of January 1985.  The 
Veteran did not complete a timely appeal and subsequently, the January 1985 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the January 1985 rating decision denied the claim on the basis that there was no evidence creating a link between current symptoms and service, the Board finds that new and material evidence would consist of evidence linking current symptoms to service. 

Evidence received since the January 1985 rating decision consists of numerous records and documents.  Specifically, the Veteran testified during a RO hearing in January 2009 that he believes his eye was injured during the automobile accident that occurred during service.  See RO Transcript, page 4.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, the Veteran was afforded a VA examination in April 2009 during which he was diagnosed with end-stage glaucoma in the left eye.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left eye disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 

III.  Entitlement to Service Connection for a Left Eye Disorder

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran seeks entitlement to service connection for a left eye disorder.  He asserts that he injured his left eye during an automobile accident during service as well as several times on the rifle range during service. 

Service records were reviewed.  The Veteran's enlistment examination from October 1970 noted a visual acuity of 20/20, bilaterally, with a one-inch scar on the side of the left eye.  Records indicate the Veteran was involved in an automobile accident in September 1972.  The hospitalization report stated that the Veteran had injuries to the left side, including his left clavicle, left knee, contusion to the left chest wall and multiple lacerations to the left neck and left ear.  The Veteran's separation examination from October 1972 noted a visual acuity of 20/40 in the left eye, corrected to 20/20.

Post-service records were reviewed.  A November 1984 VA outpatient note indicated that the Veteran reported he suddenly noticed he had very little vision in his left eye when he closed his right eye.  Examination revealed anisocoria and no light perception of the left eye.  In June 2006, it was noted that he sought treatment for getting sand in his left eye a few weeks prior, and that his eye was painful and his vision had decreased.  In February 2008, it was noted that he had uncontrolled glaucoma of the left eye with no light perception vision and bullous keratopathy with abrasion, secondary to elevated intraocular pressure.  His ocular history noted traumatic glaucoma, left eye, and traumatic cataract, left eye.

The Veteran was afforded a VA examination in April 2009.  The Veteran stated he lost his vision in the 1970s for an undetermined reason.  Left eye symptoms noted were pain, redness, and a drooping lid.  There were one to three periods of incapacitation per year due to his eye, based on the Veteran's history.  There was no noted history of congestive or inflammatory glaucoma.  Visual acuity was noted to be worse than 5/200, without keratoconus.  There was no light perception in the left eye.  There was noted strabismus of exotropia in the left eye.  Slit lamp examination was abnormal, demonstrating a dilated, fixed pupil in the left eye.  Ptosis was present in the left eye but there was no nystagmus, loss of eyelashes, or loss of eyebrows.  The Veteran was diagnosed with end-stage glaucoma, in an episodically painful blind left eye, associated with chronic corneal edema, ptosis, and large angle constant exotropia of the left eye.

A VA opinion was obtained in April 2009.  The examiner stated the etiology of the Veteran's eye disorder could not be resolved without resort to mere speculation.  The examiner stated that based upon his experience, there was no definite evidence in the record or from the ophthalmological examination that definitely established a nexus between the Veteran's current problems and his military service.

A VHA specialist's opinion was obtained in June 2011.  The specialist did not submit an adequate opinion, and an addendum opinion was obtained.  Neither specialist directly responded to the question posed, however, enough information was given that puts the evidence in equipoise at the very least.  The second specialist stated that traumatic glaucoma is the leading cause of unilateral glaucoma.  The specialist stated that he was unsure exactly when the Veteran developed the injury to his eye, but given the intractable headaches in 1974, he likely developed the injury prior to that date.  The specialist explained that traumatic glaucoma is 
usually associated with signs of intraocular injury such as iris tears, previous hyphema, retinal breaks, or traumatic cataract, and that traumatic glaucoma can develop days to years after the initial injury.  The specialist opined that the Veteran's glaucoma is traumatic related and since there was no mention of the eye injury during the car accident, it either happened before the car accident, anytime after the car accident, or was missed during [examination following] the car accident. 

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a left eye disorder and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for a left eye disorder is warranted.  The Veteran's injury is service is documented.  The Board notes that the Veteran's left side, from his left knee to his left ear, was injured during the automobile accident.  The Board finds it is likely that his left eye was injured at the time as well.  He has provided credible testimony regarding how his vision diminished over the years in the left eye.  The medical evidence suggests that unilateral glaucoma is caused by trauma.  Additionally, the June 2011 specialist indicated that the Veteran's left eye disorder is a result of a traumatic injury.  

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left eye disorder is etiologically related to his military service.  As such, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a left eye disorder. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disorder; to this extent, the appeal is granted.

Entitlement to service connection for a left eye disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


